Case 1:14-cv-14176-ADB Document 588-3 Filed 10/21/18 Page 1 of 4




                    Exhibit 3
     Case 1:14-cv-14176-ADB Document 588-3 Filed 10/21/18 Page 2 of 4
                                                                        1




 1                          UNITED STATES DISTRICT COURT
 2                           DISTRICT OF MASSACHUSETTS
 3     ___________________________________
 4     STUDENTS FOR FAIR ADMISSIONS, INC.,
 5                           Plaintiff,             Civil Action
                                                    No. 14-14176-ADB
 6     v.
                                                    October 17, 2018
 7     PRESIDENT AND FELLOWS OF HARVARD
       COLLEGE, et al.,                             Pages 1 to 241
 8
                          Defendants.
 9     ___________________________________
10

11
                        TRANSCRIPT OF BENCH TRIAL - DAY 3
12                  BEFORE THE HONORABLE ALLISON D. BURROUGHS
                           UNITED STATES DISTRICT COURT
13                       JOHN J. MOAKLEY U.S. COURTHOUSE
                                ONE COURTHOUSE WAY
14                              BOSTON, MA 02210
15

16

17

18

19

20

21

22
                              JOAN M. DALY, RMR, CRR
23                            Official Court Reporter
                          John J. Moakley U.S. Courthouse
24                         One Courthouse Way, Room 5507
                                 Boston, MA 02210
25                             joanmdaly62@gmail.com

                      SEALED -- ATTORNEYS' EYES ONLY
     Case 1:14-cv-14176-ADB Document 588-3 Filed 10/21/18 Page 3 of 4
                                                                        57




 1     unqualified "I have a recollection of it," I think that is
 2     important. And what he's disagreed with is how carefully he
 3     reviewed it before he gave that testimony.
 4                 THE COURT: They're willing to stipulate that he
 5     looked at it for six minutes. I will accept for the record
 6     that he looked at it for six minutes.
 7                 The questions that follow about how familiar he is
 8     with it, he's pretty clear that he is familiar with parts of
 9     it, and he remembers things about it. So that's not
10     inconsistent. He says he remembers parts of it.
11                 You ask him questions about what you want to ask
12     him. If it's a part that he remembers, he'll testify about
13     it. If you need to refresh his recollection on something in
14     here that he used to have a recollection of that part but no
15     longer does, you can do that.
16                 But let's get into the document and see what he
17     remembers and what he doesn't. I will accept for the record
18     that he looked at it for six minutes.
19                 MR. HUGHES: Thank you, Your Honor. What I'd like
20     to do is I'd like to offer P602 into evidence.
21                 MR. LEE: I object. There's no foundation. There
22     will be another witness who actually prepared the document
23     who will be here to testify. But there's no foundation for
24     this witness.
25                 THE COURT: I can hold off on the admitting of the

                      SEALED -- ATTORNEYS' EYES ONLY
     Case 1:14-cv-14176-ADB Document 588-3 Filed 10/21/18 Page 4 of 4
                                                                        58




 1     exhibit, but I'm going to let him ask him questions about it.
 2                 MR. LEE: I understand.
 3                 MR. HUGHES: Just so Your Honor is clear, he
 4     testified in his deposition he had a recollection of it
 5     independent of his deposition preparation. We'll get into
 6     all of that. What I would prefer to do is actually show him
 7     the color version of this, which is Plaintiff's Exhibit 9,
 8     which I'd also like to offer into evidence, which I assume
 9     Mr. Lee has the same objection to.
10                 THE COURT: I assume this exhibit is going to come
11     in. I'm going to let you ask questions of him about it now
12     so that he doesn't have to be recalled once it's admitted.
13     My guess is Mr. Lee is also expecting the document to come
14     in.
15                 MR. LEE: Yes. At some point, Your Honor. I think
16     having the color version is fine, and having him be examined
17     on the same basis Your Honor talked about, the non-color
18     version, is fine.
19                 THE COURT: So now it's not going to be admitted at
20     the moment. I am going to let him be questioned about it.
21                 What's your view on whether it's put up for the
22     studio audience here? It's a not-admitted exhibit.
23                 MR. LEE: It's fine, Your Honor.
24                 THE COURT: Okay. Karen, go ahead -- it's not
25     admitted at the moment, but we will put it up on the screen

                      SEALED -- ATTORNEYS' EYES ONLY
